Citation Nr: 1501872	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  14-03 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine condition.

2.  Entitlement to service connection for a right index finger condition.

3.  Entitlement to a compensable rating for tinnitus prior to March 10, 1976.

4.  Whether a clear and unmistakable error exists in the assignment of the effective date for the award of service connection for tinnitus.

5.  Whether an August 1951 rating decision, which denied entitlement to service connection for a low back condition, should be revised or reversed on the grounds of clear and unmistakable error (CUE).

6.  Entitlement to an effective date prior to April 2006, for service connection for lumbar spine disability.  

7.  Whether a clear and unmistakable error exists in the assignment of an effective date of January 4, 2008, for the award of service connection for dystonic tremor, left hand (minor).

8.  Whether a clear and unmistakable error exists in the assignment of an effective date of January 4, 2008, for the award of service connection for dystonic tremor, right hand (major).

9.  Entitlement to an effective date earlier than January 4, 2008, for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from October 1948 to October 1949 and from November 1949 to December 1950. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in October 2014.  A transcript of the hearing has been associated with the claims file.  

In several statements, such as a February 2011 letter, the Veteran has argued that CUE was made by the "Board" in a past decision.  Based on the context of these statements, it is clear that he is alleging CUE by the rating board in August 1951.  Otherwise, there is no final Board of Veterans Appeals decision regarding the back or tremors of the hands.  Therefore, these statements cannot be interpreted as a motion for revision of a past Board decision based on clear and unmistakable error.  See 38 C.F.R. §§ 20.1400(b), 20.1404(b) (2014).  

In a March 2013 Congressional statement and again at his Board hearing, the Veteran requested that all references to a specific mental health diagnosis be removed from his claims file.  This is a matter that is outside the Board's jurisdictional authority to address and must be referred to the agency of original jurisdiction (AOJ) for further action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an earlier effective date for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In October 2014, prior to the promulgation of a decision in either appeal, the Board received notification from the Veteran that a withdrawal of the appeal is requested as to the issues of (a) entitlement to a compensable rating for tinnitus prior to March 10, 1976, and (b) whether a clear and unmistakable error exists in the assignment of the effective date for the award of service connection for tinnitus.

2.  The credible and most probative evidence tends to make it more likely than not that a current neck disability is not related to the in-service complaints of back pain, and there is no credible evidence of chronicity or continuity after service.

4.  A current condition in the right upper extremity, diagnosed as radiculopathy cervical, is secondary to a cervical spine condition.  

5.  The Veteran filed an original claim of service connection for a low back condition in January 1951; he did not appeal the determination made in August 1951; a subsequent claim was not filed until December 31, 1997; and the claim to reopen has remained pending until now.  

6.  Although the Veteran disagrees with the outcome of the claim decided in August 1951, he is ultimately disagreeing with the medical and legal judgment of the panel deciding the claim at that time. 

7.  A claim of service connection for dystonic tremors in each hand was denied by the RO in January 2003; the Veteran perfected an appeal of that determination to the Board, which denied the claim; and he then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC), which affirmed the Board's decision in September 2007.  

8.  In January 2008, the Veteran filed a claim to reopen service connection for dystonic tremors of each hand, the date from which service connection has since been established.  






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to a compensable rating for tinnitus prior to March 10, 1976.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal by the Veteran have been met as to the issue of whether a clear and unmistakable error exists in the assignment of the effective date for the award of service connection for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria to establish service connection for a cervical spine condition are not met.   38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014). 

4.  The criteria to establish secondary service connection for a right index finger condition are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014). 

5.  The criteria for assignment of an earlier effective date of December 31, 1997, but not earlier, for the grant of service connection for a low back disability, are met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.109, 3.151, 3.155, 3.156, 3.400 (2014).

4. The August 1951 RO rating decision denying service connection for a low back condition was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.105 (2014).

5.  The Board cannot review the question of whether a clear and unmistakable error exists in the assignment of an effective date of January 4, 2008, for the award of service connection for dystonic tremor, right hand.  38 U.S.C.A. §§ 511, 7104, 7105, 7108, 7252, 7261; 38 C.F.R. §§ 20.100, 20.101, 20.1400.

6.  The Board cannot review the question of whether a clear and unmistakable error exists in the assignment of an effective date of January 4, 2008, for the award of service connection for dystonic tremor, left hand.  38 U.S.C.A. §§ 511, 7104, 7105, 7108, 7252, 7261; 38 C.F.R. §§ 20.100, 20.101, 20.1400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran withdrew his appeal regarding tinnitus at his October 2014 Board hearing.  See  Board Hr'g Tr. 2.  To the extent he did not clearly withdraw the issue regarding "whether the effective date of compensation for tinnitus was a clear and unmistakable error," the current effective date is December 28, 1950, which is the [d]ay following separation from active service."  This is the earliest effective date assignable under law.  See 38 C.F.R. § 3.400(b)(2) (2014).  No further clarification is needed as to his intent at the Board hearing.  See, e.g., Evans v. Shinseki, 25 Vet. App. 7, 14-15 (2011).

Accordingly, there remain no allegations  of errors of fact or law for appellate consideration in either of those two issues.  Therefore, the Board does not have jurisdiction to review either appeal, and they are dismissed.





II.  Veterans Claims Assistance Act (VCAA) 
Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran has received numerous VCAA notice letters, most recently in May 2011.  Any defect in the notice is deemed not prejudicial. See 38 U.S.C.A. § 5103(b); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding this appeal.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d). VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

1. Duty to Obtain Records

Here, VA has met its duty to assist the Veteran in the development of the claim being decided herein because his service treatment records have been obtained and appear to be complete.  Also, the Veteran's available private and VA treatment records have been obtained.  At his Board hearing, the Veteran testified that he had additional treatment throughout the years, but those records are no longer available.  See Board Hr'g Tr. 8-9, 13-14.  Accordingly, the evidentiary record appears to be reasonably complete.



2. Duty to Provide Examination/Opinion

The Veteran has undergone VA examinations in connection with this appeal, including in February 2012.  The Board finds that the February 2012 examination is adequate to decide the appeal.  The examiner reviewed the claims file, including the service treatment records, examined the Veteran and reported relevant clinical findings, and provided medical opinion regarding the most likely etiology of the claimed neck and finger conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014).  Because the evidence of record is otherwise adequate to fully resolve the appeals, no further VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4) (2013).

3. Bryant notice

As noted above, VA provided the Veteran with a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the undersigned fully investigated the issues involved in the appeal, to include the bases for granting service connection, assigning earlier effective dates, and finding CUE.  The undersigned and the Veteran's counsel throughout the hearing also explored the question of whether additional evidence favorable to the appeal remained outstanding. The Board concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant.

For the above reasons, the Board finds the duties to notify and assist have been met, and it may consider these claims at this time.




III.  Service Connection

Generally, service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Service connection requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014).  If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).  

Accordingly, to prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending in October 10, 2006 (when the new provisions were promulgated), the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

In making all determinations, the Board must fully weigh the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); see Kahana v. Shinseki, 24 Vet. App. 428, 433-34 (2011).  A lay person is competent to report on the onset and continuity of his symptomatology.  See Kahana, 24 Vet. App. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1367-77; see also Kahana, 24 Vet. App. at 433 n.4.

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  However, in making its ultimate determination, the Board will give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).


A. Neck

The Veteran maintains that a current neck condition is a result of injury sustained during service.  See Board Hr'g Tr. 11

There is no material dispute that the Veteran has a current condition in the cervical spine.  This was confirmed as degenerative disc disease on VA examination in February 2012.  

However, the evidence makes it unlikely that the current condition is related to any event during service.  

In-Service Event

First, the evidence tends to make it more likely that the Veteran suffered injury to the thoracic spine, but not the cervical spine, during service.  In this regard, the service treatment records (STRs) show that the Veteran was treated in May 1950 for complaints of back pain at the level of the shoulder.  There are no specific references to the neck.  

A VA examiner in February 2012 reviewed this treatment record and concluded that the "complaints in service did not involve his neck area."  Likewise, VA doctors evaluated him in April 2009, and they identified an "'old injury' to his upper back."  These professional medical opinions are further evidence tending to make it most likely that the injury during service did not involve the neck.  

Although the Veteran himself believes his cervical spine was injured, the ability to distinguish the specific spinal segments involved is a complex medical matter outside of his competence as a lay person.  Accordingly, his lay belief does not tend to increase the likelihood that his cervical spine, rather than thoracic spine, was injured during service.  

For these reasons, an injury during service has not been established.  

Nexus

Additionally, it cannot be found that the current neck disability is related to the upper back complaints during service.  

First, a condition in the neck is not established as chronic during service.  See 38 C.F.R. § 3.303(b).  To the contrary, the February 2012 VA examiner concluded that "it is less likely than not that his cervical disc disease with cervical radiculopathy is related to the event in the service."  The examiner reasoned, in addition to the absence of a neck-specific injury during service, that the Veteran "has a post service employment history both as a car production worker and railroad worker which both are high risk jobs for cervical disc disease."  

The Board can find no reason to discount the probative weight of this February 2012 VA examiner's medical opinion as it appears to have been based on an accurate and complete review of the pertinent medical history.  The VA examiner also stated the opinion clearly and unequivocally, and he articulated the medical reasons that led him to reach his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008);

There is no further probative evidence tending to conflict with this examiner's opinion.  

In a May 2011 written statement, the Veteran asserted that "[w]hen the Doctor reviewed the findings of this examination, he stated that the injury to the back was a very old injury, which coincides with the 19 May 1950 treatment."  If accurate, the Veteran's statement indicates that the doctor was relating the "back"-not the neck-to the injury during service.  It is most reasonable to assume that the Veteran would have stated the "neck" if that was what the doctor had said.  Accordingly, this doctor's opinion, as relayed by the Veteran, does not support a nexus in the context of the neck.  

Even if this doctor said "neck" rather than "back," the doctor's opinion is not documented in a February 2009 EMG/NCS report, which appears to be the medical evaluation to which the Veteran is referring.  Accordingly, the Board cannot determine if the Veteran is otherwise accurately and comprehensively transmitting the doctor's opinion.  If accurate, the Board cannot determine the factual premise and reasoning underpinning such a favorable medical opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304;  Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  In fact, if true, it would appear that this doctor was only offering a nexus opinion to a "very old injury," but not specifically to the injury during service.  The Veteran's May 2011 written statement makes certain that it was he, rather than the doctor, who was making the causal inference (regarding the nexus) that the "very old injury" referred to by the doctor was the injury to the back during service.  Therefore, it does not appear that this doctor actually made a nexus opinion.  

For these multiple reasons, this doctor's medical opinion has little probative value tending to increase the likelihood that a current neck condition is a result of service; it is not sufficiently probative or persuasive to controvert the February 2012 VA examiner's opinion discussed immediately above.  

Aside from this, the Veteran himself maintains that his current neck condition is a result of service, to include on the basis of a continuity of symptomatology.  The claims file has no evidence either supporting or contradicting a continuity of symptomatology.  However, the February 2012 VA examiner explained why a nexus to service is a medical impossibility-because the Veteran did not hurt his neck during service and because the most likely etiology is the Veteran's post-service working conditions.  

It also appears that the Veteran's suggestion of a continuity of symptomatology may be inaccurate.  Most notably, he filed an original claim of service connection within one year of his service separation, but did not indicate an ongoing neck condition.  It is reasonably expected that if he had a neck condition at that time, which he felt to be directly related to service, he would have claimed it as well.  See, e.g., AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  Because he did not, this calls into question the accuracy and reliability of his current assertions indicating a continuity of symptoms.  Id.  Without any indicators of accuracy and reliability, his own statements cannot be considered credible evidence tending to increase the likelihood that his neck condition has persisted since service.  

Based on this evidentiary record, a nexus to service cannot be found.  Therefore, all material elements of the claim are not in equipoise, and the claim must be denied.  

The Board finally notes that the Veteran is not currently service-connected for any disability in the thoracic spine.  He is free to pursue such a claim if he so desires.  In either event, he is currently service-connected for chronic lumbar sprain with spondylosis and degenerative disc disease.  The rating schedule assigns disability ratings based on impairment of the "thoracolumbar" spine.  The thoracic and lumbar spines are combined under the rating schedule in this way because "[t]he thoracic segment of the spine consists of the twelve thoracic vertebrae. Because the thoracic and lumbar segments ordinarily move as a unit, it is clinically difficult to separate the range of movement of one from that of the other," and it was found that "a separate evaluation for the thoracic spine" should be eliminated.  See 67 Fed. Reg. 56509, 56512 (September 4, 2002) (proposed); see also 68 Fed. Reg. 51454 (August 27, 2003) (implemented as proposed).  Accordingly, his current disability rating for the lumbar spine necessarily includes the disability involving the thoracic spine.  To the extent it does not, this is a rating matter, not a service connection matter.  Accordingly, it is outside the Board's jurisdictional authority to address in this appeal.  See, e.g., Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (explaining that "the appropriate time to consider the veteran's symptoms is when determining the amount of compensation to which the veteran is entitled."); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see, also, Ferenc v. Nicholson, 20 Vet. App. 58, 62-63 (2006) (finding that that "compensation" is a distinct legal term from both "rating" and "service connection". . . Congress has created a clear distinction between these terms.").
 
B.  Right Index Finger

At his Board hearing, the Veteran testified that his claim of service connection for the right index finger involves a neurologic condition with pain radiating from his neck.  See Board Hr'g Tr. 15-16.  Several medical evaluations confirm this relationship including a March 2009 VA EMG/NCS (as summarized on follow-up in April 2009) and by the February 2012 VA examiner.  

Because service connection is being denied for the primary disability, the cervical spine, service connection cannot be granted for any medical condition secondary to the cervical spine, including that in the right index finger.  Consequently, this claim must be denied as a matter of law.  See 38 C.F.R. § 3.310; DeLisio v. Shinseki, 25 Vet. App. 45, 59 (2011).  

IV.  EED/CUE

Applicable Law - Effective Dates

Generally, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  When service connection is awarded on a direct basis, the effective date may not be earlier than the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2).  

Once a decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) (holding that any other result would vitiate the rule of finality).  

(1) Date Entitlement Arose

Generally, service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).  

"[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  In determining when an increase is "factually ascertainable," all of the evidence must be looked to, including testimonial evidence and expert medical opinions, and effective date must be assigned based on that evidence.  See McGrath v. Gober, 14 Vet. App. 28, 35 -36 (2000); VAOPGCPREC 12-98.  

However, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  And, if a veteran whose petition to reopen is granted and the claim is ultimately granted "relies on the 'receipt of the claim' prong of § 3.400, rather than the 'date entitlement arose' prong, [the claimant] by definition had an entitlement to benefits that existed before the date of the relevant application to reopen."  Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012).

(2) Date of Claim

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a)); 38 C.F.R. §3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

If a claimant's application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within 1 year from the date of such notification, compensation may not be paid by reason of that application.  38 C.F.R. § 3.109(a)(1).  This provision applies to original applications, formal or informal, and to applications for reopening.  See 38 C.F.R. § 3.109(a)(2).  

If a formal claim (VA Form 21-526) "is returned within one year of its receipt," then the effective date for the award of service connection "will be the date of the informal claim"; if the formal claim is received after one year of its receipt, the effective date will be the date of VA's receipt of the formal application form.  Jernigan v. Shinseki, 25 Vet. App. 220, 229 (2012) (discussing 38 U.S.C. § 5103(b); 38 C.F.R. § 3.155).  However, the effective date of a claim will be the date of the informal claim if VA did not send a claimant a formal application form after receiving an informal claim, as required by § 3.155, because the one-year time limit to return the formal claim did not begin.  See, e.g., Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992) (cited in Jernigan, 25 Vet. App. at 225, n.5).  


Applicable Law - CUE

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  A claim of CUE is a form of collateral attack on an otherwise final rating decision by a VA regional office.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed.Cir.2000).  For CUE to exist: (1) either the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied, and (2) the outcome would have been manifestly different if the error had not been made.  The error must have been based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  In other words, the error must be of a type that is outcome-determinative, and subsequently developed evidence may not be considered in determining whether an error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A manifest change in the outcome of an adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset.  Failure to consider a fact (e.g., a medical opinion) is clear and unmistakable error if it is found that the evidence of record would have been so unequivocal that the outcome would undoubtedly be different had the RO considered that fact.  A manifest change is not, for example, whether the RO would have been required to send a medical report back for clarification.  King v. Shinseki, 26 Vet. App. 433, 441 (2014).  The standard is not whether it is reasonable to conclude that the outcome would have been different.  Id. 

In short, a disagreement with how VA evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Moreover, a failure on the part of the RO to fulfill its statutory duty to assist a veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

A.  EED - Low Back 

The claims file shows that service connection for the low back disability was granted in an August 2008 rating decision on the basis that "[a] review of your service medical records shows you were seen for back complaints on May 16, 1950," and on the basis that a VA examiner in March 2008 "stated that it was as likely as not that your current condition was caused by or was a result of injury sustained in May 1950, while on active military duty."   This VA examiner found that "[t]here is naturally a component of natural aging,[] but it is my opinion that his condition did start [during service] based on the history and review of the C[-]file and his examination."

In light of this VA examiner's opinion, which was relied on by the RO in granting the claim, there is no material dispute that entitlement arose during service.  See, e.g., Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).  As this will necessarily be the earlier date, an effective date cannot be assigned until a later date on which he filed a claim for the disability.  See 38 C.F.R. § 3.400(b)(2).  Accordingly, the material issue in dispute in this appeal concerns the date of claim element.  

In this regard, the Veteran maintains that the effective date for the award of service connection for his low back disability should be the day following his discharge from service.  See a January 2011 written statement.  


Discussion 

(1) Original Claim - January 1951

The Veteran filed an original claim of service connection in January 1951, including "Back trouble- December 1949."  The RO responded to his claim by issuing a rating decision in April 1951.  The RO found that "S.R.'s do not reveal treatment or diagnosis of the alleged [] back trouble and the A.G.O. report states no medical records have been found. Vet has not submitted any evidence to establish service connection."

Shortly thereafter, the RO obtained his STRs, plus an "Extract from Sick Reports."  This prompted the RO to send the Veteran for a VA examination, which was conducted in July 1951.  The RO then issued a second rating decision in August 1951.  It was noted that this was a "[r]eopened claim on additional clinical records received [June 1950] and review[ed] under 28/82."  The RO again denied the claim.  The rating decision explains, in pertinent part, that "[h]e also complained of back pains. The x-rays were negative but spasm of lumbar muscles was shown . . . .  SC is not found to be in order for any disability."  It is also noted as "[n]ot found on last examination."    He was sent notice of this decision in August 1951.  This notice included his appeal rights, including that he had "until April 30, 1952 in which to appeal."  

Within one year of this August 1951 decision, the RO obtained a request for information from the Veteran's VA medical center in addition to a report of hospitalization for "[t]onsillitis."  

The Board must find that the Veteran's original claim, filed in January 1951, became final with this second rating decision.  First, the Veteran did not file any correspondence or communication with the RO indicating his intent to disagree with the August 1951 determination.  Second, he undertook no action within one year of the decision which might have mitigated the finality of the decision, such as filing new and material evidence.  Although the VA medical center communicated with the RO during this time frame, this communication was in the nature of (a) an administrative request for information regarding the Veteran's eligibility for treatment, and then (b) a report of hospitalization for an unrelated condition (tonsillitis).  Accordingly, the original claim became final and does not remain pending up to the present.  

(2) Claim to Reopen - December 1997

After his original claim was finally decided in the August 1951 rating decision, the claims file does not reflect a second claim for this condition until December 31, 1997.  

(The Board notes that there was an intervening claim, but it was expressly limited to hearing loss.  That claim was filed in February 1976, but neither the claim itself nor any of the accompanying documents refers to the back.  Even if it did, the RO sent him a request for information March 1976, to which he did not respond.  Accordingly, it would be necessary to consider that claimed abandoned pursuant to 38 C.F.R. § 3.158.)

The claim filed in December 1997 contains two date stamps.  The earlier one is dated December 30, 1997.  It is the date stamp of a veterans service organization, Oklahoma Department of Veterans Affairs.  VA did not receive the document until the next day, December 31, 1997.  Accordingly, December 31, 1997, must be considered the date of claim.  See 38 C.F.R. § 3.1("'Date of receipt' means the date on which a claim, information or evidence was received in the Department of Veterans Affairs.")

In this document, the Veteran wrote: "Please be advised that I would like to reopen my claim & file/refile on the below listed conditions:  . . . Lower Back Injury with Residuals."  The RO issued a rating decision in March 1998 denying the petition to reopen the claim. The RO found that "Service connection for a lower back condition was denied by VA rating decision dated 04-24-51, because service medical records do not show treatment or diagnosis of a lower back condition.  The [V]eteran was notified of the denial 04-30-51," and the "[m]edical evidence fails to show a chronic low back condition in service; therefore, the claim is not reopened."

Upon receipt of this decision, the Veteran filed an NOD in June 1998.  He limited his disagreement expressly to the issue of tinnitus.  Yet, he also filed additional evidence within one year of the March 1998 rating decision.  This included a print-out from a private doctor, Dr. Stokes.  This print-out appears to be in the nature of a receipt for medical services rendered, but it confirms a diagnosis in the thoracic and lumbar spine.

This submission was new and material evidence submitted within one year of the claim.  Accordingly, the December 1997 claim remained pending and should have been readjudicated.  See Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).
This did not occur until it was readjudicated in the instant rating decision now on appeal, where service connection was granted, effective from April 2006.   

Because the December 31, 1997 claim remained pending until the claim was granted in August 2008 and because there is no material dispute that entitlement arose prior to this claim, the effective date for the award of service connection must be assigned from December 31, 1997.  See Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012).

(3) 3.156(c)

At his Board hearing, the Veteran argued that an earlier effective date should be assigned on the basis that he was not able to get his service records until after his original claim was denied.  See Hr'g Tr. 6.   

It is true that the Veteran submitted photocopies of his service treatment records in December 1997, in support of his claim to reopen.  It is also true that the RO relied on his STRs when it ultimately granted service in August 2008.  An earlier effective date is not warranted pursuant to 38 C.F.R. § 3.156(c), however, because the STRs relied upon were already of record when his original, January 1951 claim became final.  

In other words, the photocopies he submitted were exact duplicates of the same STRs already in the claims file.  These photocopies cannot be considered "new and material evidence consist[ing] of a supplemental report from the service department, received before or after the decision has become final."  See 38 C.F.R. § 1.56(c) (in effect prior to October 6, 2006).  Likewise, the photocopies he submitted cannot be considered "service department records that existed and had not been associated with the claims file when VA first decided the claim."  See 38 C.F.R. § 1.56(c) (in effect since October 6, 2006). 

Varying other service department records, including personnel records, were added to the claims file at points in time after the original claim became final.  However, the RO did not base its award of service connection "all or in part on the records."  See 38 C.F.R. § 3.156(c).  Rather, the RO relied solely on the May 1950 STR showing treatment for the back.  Because the later records did not "lead VA to award a benefit that was not granted in the previous decision," section 3.156(c) does not apply here.  See Blubaugh v. McDonald, 2014 WL 6890619  (Fed. Cir. Dec. 9, 2014).

B.  CUE - Low Back 

The Veteran also contends that there was CUE in the August 1951 rating decision denying service connection for the low back condition.  He specified in a May 2011 statement that he feels there was CUE because "the facts are indisputably overwhelming in the favor of the claimant."  He similarly testified at his Board hearing that "[e]verything that I had claimed that they denied has been proven to be a clear and unmistakable error."  Board Hr'g Tr. 8.  

The Board must find that the Veteran's CUE motion is not sustainable and, ultimately, reflects a disagreement as to how the facts were weighed in August 1951.  

To reiterate, the RO denied the claim in August 1951 based on a finding that "[h]e also complained of back pains. The x-rays were negative but spasm of lumbar muscles was shown . . . .  SC is not found to be in order for any disability."  It is also noted as "[n]ot found on last examination."  Underlying this determination was a July 1951 VA examination, which found no indication of an ongoing condition in the spine.  

With this background in mind, it must also be understood that the rating panel that decided the claim in August 1951 included a medical member, a medical doctor.  It was permissible for rating boards prior to the decision in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), to rely on the medical judgment offered by the medical member of the rating board who participated in the determination.  See MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010); see also Bowyer v. Brown, 7 Vet. App. 549, 552 -553 (1995); Austin v. Brown, 6 Vet. App. 547, 549 (1994).  Accordingly, because a medical professional was part of the August 1951 determination, it cannot be concluded that there was no evidence that could have supported the denial.  See Crippen, 9 Vet. App. at 422.  

Stated differently, the medical member's judgment, in addition to the VA examination results, was evidence supporting the denial.  See MacKlem, 24 Vet. App. at 70.  

Although the Veteran presents a reasonable disagreement as to the outcome of the claim decided in August 1951, he is nonetheless ultimately disagreeing with the medical and legal judgment of the panel deciding the claim at that time. Consequently, the Veteran's arguments cannot sustain a finding that the August 1951 rating decision denying service connection for a low back condition constitutes CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2013).

The Veteran argued in a February 2011 statement that there was "CUE made by the Little Rock VARO Board, on 8/14/51 when it found that, the Claimant was not Service Connected (SC) for the above disabilities when the records in the file at that time were later used to prove SC."  The Veteran is correct that the evidence developed in the intervening years establishes that his back complaints at that time most likely represented an early manifestation of his now-service-connected low back disability.  However, "[n]ew or recently developed facts . . . do not provide a basis for revising a finally decided case."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  In other words, merely because the March 2008 VA examiner's opinion, which relied on evidence of record in August 1951, resulted in a favorable outcome does not mean that CUE existed in the earlier decision.

For these reasons, the motion to revise the August 1951 decision on the basis of CUE must be denied.  

C.  CUE - Dystonic Tremors

The current effective date for service connection for dystonic tremor of the left and right hand is January 4, 2008.  

There is no material dispute that the Veteran filed an original claim of service connection for this condition on January 17, 2003, which was denied by the RO in a January 2003 rating decision.  Because additional relevant evidence was received in July 2003, the RO reconsidered the claim (consistent with 38 C.F.R. § 3.156(b)) in January 2004.  The Veteran then perfected a timely appeal to the Board, which denied the claim in January 2006.  Going further, the Veteran appealed this determination to the CAVC, which issued a memorandum decision in September 2007 affirming the Board's decision of January 2006 denying service connection for hand tremors.  There is no record of an appeal to the Federal Circuit.  

Because the CAVC affirmed the Board decision, an effective date earlier than the CAVC's September 2007 decision is precluded.  See 38 C.F.R. § 20.1400(b)(2) (2014); Cacciola v. Gibson, 27 Vet. App. 45, 59 (2014).

The Veteran filed a petition to reopen on January 4, 2008, which is the current effective date for the award of service connection.  

Accordingly, a motion for clear and unmistakable error in assignment of the effective date of January 4, 2008, cannot be granted.  The appeal must be denied.    



ORDER

The appeal is dismissed as to the issue of entitlement to a compensable rating for tinnitus prior to March 10, 1976.   

The appeal is dismissed as to the issue of whether a clear and unmistakable error exists in the assignment of the effective date for the award of service connection for tinnitus.   

Service connection for a cervical spine condition is denied. 

Service connection for a right index finger condition is denied.  

An earlier effective date of December 31, 1997, for the award of service connection for a low back disability, is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An August 1951 rating decision, which denied service connection for a low back condition, is not clearly and unmistakably erroneous, and the motion to revise the decision is denied.

The motion to revise a decision denying service connection for dystonic tremor, right hand, is dismissed.

The motion to revise a decision denying service connection for dystonic tremor, left hand, is dismissed.


REMAND

The Board above grants an earlier effective date for the award of service connection for a low back condition from December 31, 1997.  Assigning an initial disability rating for that earlier time period will involve questions of law and fact that are intertwined with the appeal for an earlier effective date for the award of a TDIU.  See 38 C.F.R. § 4.16 (2014).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After assigning an initial rating from December 31, 1997, for the award of service connection for a low back disability, readjudicate the appeal for an effective date earlier than January 4, 2008, for the grant of a TDIU.  If applicable, this should include a determination regarding whether the matter should be referred to the Undersecretary for Benefits or to the Director of Compensation and Pension Services for extraschedular consideration.  Thereafter, unless the maximum benefit sought on appeal has been granted, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


